United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-3556
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Arkansas
Herman Zack Sapp,                         *
                                          *     [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                            Submitted:   April 6, 2001

                                Filed: April 11, 2001
                                    ___________

Before McMILLIAN, RICHARD S. ARNOLD, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Herman Zack Sapp appeals from the final judgment entered in the District Court1
for the Eastern District of Arkansas after he pleaded guilty to threatening to murder a
federal judge, in violation of 18 U.S.C. § 115(a)(1)(B). The district court sentenced
appellant to sixteen months imprisonment and three years supervised release. On
appeal, his counsel has filed a brief and moved to withdraw pursuant to Anders v.
California, 386 U.S. 738 (1967), and appellant has not filed a pro se supplemental brief.

      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
Having reviewed the record independently pursuant to Penson v. Ohio, 488 U.S. 75
(1988), we affirm the judgment of the district court, and we grant counsel’s motion to
withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-